Case 1:18-cv-01472-DDD-JPM Document 98 Filed 09/11/20 Page 1 of 2 PageID #: 948




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION


 MONICA JOHNSON ET AL                            CASE NO. 1:18-CV-01472

 VERSUS                                          JUDGE DRELL

 WILLIAM E HILTON ET AL                          MAGISTRATE JUDGE PEREZ-MONTES


                   90-DAY TELEPHONE CONFERENCE ORDER

       To prepare for the upcoming 90-Day Telephone Conference (the “Conference”)

 before Magistrate Judge Perez-Montes, IT IS ORDERED that all parties comply with

 the following instructions:

    1. Confer: Before the Conference with Magistrate Judge Perez-Montes, all parties

       will confer separately regarding the issues listed on the attached 90-Day

       Telephone Conference Order (the “Order”).

           a. The parties may confer in person, by video conference, or by telephone,

              but not by email only.

           b. At least one attorney of record for each party, an all unrepresented

              parties, must participate.

           c. The parties will discuss each listed issue and will cooperate in good faith.

              The parties will agree upon the relevant information, and identify any

              disputes, motions, or other requests for relief, that should be presented

              to the Court during the Conference.
Case 1:18-cv-01472-DDD-JPM Document 98 Filed 09/11/20 Page 2 of 2 PageID #: 949



                                           2

    2. Notice: At least seven days before the Conference, the parties will jointly

       complete and file the attached 90-Day Teleconference Notice (the “Notice”).

          a. The parties may not file separate Notices.

          b. The parties will report any relevant developments in the case, and

             describe any disputes, motions, or other requests for relief to be raised

             during the Conference. Any party that wishes to have the Conference

             recorded will state that request in the Notice.

    3. Conference: At least one attorney of record for each represented party, and all

       unrepresented parties, will participate in the Conference.

          a. All participants must review the Minute Entry setting the Conference,

             and any corresponding emails, before seeking assistance.

          b. If the Conference is conducted by telephone, call-in instructions will be

             listed in the Minute Entry. All participants must ensure they have a

             clear telephone connection.

          c. If the Conference is conducted by video, at least one day in advance, all

             participants will receive an email containing a link to join the video

             conference. All participants must ensure they can access the video

             conferencing platform.


                                                          BY ORDER OF THE COURT
